The Supreme Court held that the identical goods were not included in the words “proceeds home,” and that parol evidence was inadmissible to prove the usage or practice. On writ of error,
The Court of Errors held, that though the words “ proceeds home,” did not cover the identical goods, yet it was competent for the assured to show, by parol proof, that by the usage of trade, or by use and practice, as between assurers and assured, they were understood to include them. The ■ judgment was accordingly reversed, and a venire de novo awarded, and the costs of reversing the judgment were ordered to abide the event of the cause; the court doubting whether such usage could be proved.
Judgment reversed, 17 to 5.
On the second trial of this cause, the plaintiff failed to establish the usage, and the defendants had a verdict in their favor.